Citation Nr: 1536390	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2014, the Board remanded this case for the Veteran to be afforded a Board hearing which was subsequently held via video conference before the undersigned in July 2014.  In December 2014, the Board remanded this case.  This case has been transferred to the St. Petersburg, Florida RO.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1982, the RO denied service connection for a bilateral knee condition.  The Veteran did not appeal.

2.  Evidence submitted since the October 1982 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee condition and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1982 rating decision which denied service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the RO's October 1982 rating decision denying service connection for a bilateral knee condition and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2010 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former Section 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, pertinent VCAA notification satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STR) and post-service medical have been obtained and associated with the record.  The Veteran identified missing private records.  The Board remanded this case for those records and has undertaken development to ensure a complete record, to the extent possible.  VA's duty to assist has been met.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material Evidence

In an October 1982 rating decision, service connection was denied for a bilateral knee condition.  The rating decision found that a bilateral knee condition preexisted service.  A notice of disagreement was not received within the subsequent one-year period following the October 1982 rating decision.  Further, additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 1982 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In this case, the additional evidence consistent of medical records showing that the Veteran has current complaints of bilateral knee pain and crepitus.  The additional evidence; however, does not address whether any bilateral knee condition preexisted service and was aggravated therein, whether it did not preexist service and was initially incurred therein, or whether a current bilateral knee diagnosis is otherwise related to service.  The additional evidence does raise a reasonable possibility of substantiating the claim of service connection for either knee.  Therefore, new and material evidence has not been received since the RO's October 1982 decision; thus, the claim of service connection for a bilateral knee condition is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a left knee disability is denied.  

The application to reopen the claim of service connection for a right knee disability is denied.  


REMAND

The Board previously remanded this case for an audiological addendum opinion.  The Board indicated the following:

The Veteran was afforded a VA audiological examination in August 2011.  The examiner opined that the Veteran's tinnitus was less likely than not related to military service.  The rationale for the opinion is that the onset of the tinnitus occurred after service.  The Veteran had reported a post-service onset.  However, at his Board hearing and in correspondence of record, the Veteran indicated that he had suffered from tinnitus since military service when he was exposed to loud weaponry noises.  A July 2011 Deferred Rating Decision noted that the Veteran's DD Form 214 reflected that he had earned the Sharpshooter M-16 badge and that  he asserted tinnitus from training/maneuvers in military  The RO indicated that the Veteran did have noise exposure during this basic training time and "certainly enough to have earned that badge."  The Board finds that the VA medical opinion is insufficient since the Veteran's contentions of having tinnitus since service were not considered.  Thus, an addendum must be obtained.  

The Board stated that the examiner should acknowledge the Veteran's history of acoustic trauma during service as well as his contentions that tinnitus had its onset during service.  In response, a VA audiologist stated that a history of noise exposure including military, recreational, and vocational was not available to this audiologist, noted that during the last examination the Veteran reported a post-service onset of tinnitus, and therefore repeated the same conclusion as on the last examination.  In sum, the examiner did not consider the inservice noise exposure or the Veteran's contentions of having tinnitus since service, as had been instructed.  Thus, another addendum must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from a VA audiological examiner.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should acknowledge the Veteran's history of acoustic trauma during service.  The examiner should also acknowledge that the Veteran has reported that tinnitus had its onset during service.  If there is any clinical or medical basis for corroborating or discounting the history provided by the Veteran, the examiner must so state with a complete explanation in support of such a finding.  If the Veteran's current tinnitus is not at least as likely as not as the reported inservice tinnitus, the examiner should explain why.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the remaining claim on appeal in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


